Opinión disidente del Juez
Asociado Señor Negrón García.
I
“Los principios deontológicos siguen palideciendo.” In re Ocasio Arriaga, 132 D.P.R. 61 (1992), opinión disidente. En esta ocasión, con referencia al ejercicio fiel, diligente y res-ponsable de la notaría, que es de carácter intransferible. La leve sanción disciplinaria impuesta no guarda propor-ción con la gravedad de las faltas.
*217Se admite que los tres (3) instrumentos notariales otor-gados por el querellado Rodríguez Mercado no fueron pre-sentados para su inscripción en el Registro de la Propiedad hasta el 7 de diciembre de 1989, es decir, seis (6) años once (11) meses después del primero. También, que las gestio-nes de la Sra. Alice López Goitía para comunicarse con el notario Rodríguez Mercado fueron infructuosas. Aún des-pués que se quejó a través de la Oficina del Procurador General, no pudo obtener los boletos de presentación de tales instrumentos pues, contrario a lo informado por el querellado, no habían sido presentados.
Obviamente el notario falló en el deber que tenía como mandatario de su cliente. P. Ávila Álvarez, Estudios de Derecho Notarial, 4ta ed., Madrid, Ed. Montecorvo, 1973, pág. 403. Lo ocurrido denota una negligencia inexcusable y una falta de supervisión sobre el personal clave secretarial, que sirve de auxiliar en el descargo de sus funciones notariales. Si verdaderamente vamos a exigir que la práctica notarial sea de excelencia, no podemos promover semejante laxitud. In re Salichs Martínez, 131 D.P.R. 481 (1992). Los errores de las secretarias de un notario no constituyen defensas. In re Nogueras Cartagena, 127 D.P.R. 574 (1990).